This is a conviction for burglary, the punishment assessed being five years confinement in the penitentiary.
The record does not contain any bill of exceptions. In motion for new trial appellant alleges that at the time of and during his trial he was in an unconscious condition as the result of an epileptic fit. To support this contention he files several affidavits. The State controverted this ground of the motion, filed affidavits and introduced evidence, showing that appellant was feigning sickness or unconsciousness. After hearing the evidence pro and con on the question, the court decided the controversy against appellant. We can not say that he abused his discretion, but, in our opinion, the action of the court was correct.
No error is manifest by the record, and the judgment is affirmed.
Affirmed.